Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 6, 2020

                                      No. 04-20-00226-CV

      Abelardo G. GONZALEZ, Individually and as Next Friend of M.A.G. and Z.A.G.,
                                    Appellant

                                                v.

    Alberto J. GONZALEZ, Sergio R. Gonzalez, Rosalinda Gonzalez, and Diana Gonzalez,
                                     Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVH001007D3
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

       Appellant, pro se, has filed a motion requesting access to the clerk's record. We grant the
motion. We order the clerk of this court to make a copy of the clerk's record and send it to
appellant.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court